Title: To Alexander Hamilton from Stephen Higginson, 20 May 1790
From: Higginson, Stephen
To: Hamilton, Alexander


Sir
Boston may 20. 1790

Since I had last the pleasure of writing to you, I have learnt with uneasiness, that some gentn. in Congress have had an Idea of stopping the progress of the funding System, with a view to compell an assent to the assumption of the State Debts. This Idea demands a very careful & cool attention before it be practised upon. The situation of things is to me critical & important. Shd. the question of assumption be carried over to another Session a fermentation will certainly be excited in this & other States. How great & extensive no one can now tell; but should both go over, & the whole body of public Creditors remain without any provision, an irritation much more general & violent may be apprehended. Those in Trade also will very generally receive like impressions in the latter case; &, deprived of the usual supply of Cash, by the collection of Duties & looking upon the money, may be led into combinations, & openly refuse any farther paymts. The prospect of success should be very clear, before such a measure be taken. If gentn can be assured of this, it may be well to attempt it; but very rough points may be created by it, &, from the feelings & views before discovered in the discussion of that question, will be the probable effect. It strikes me, that in the present temper of the house, the question may be brought on with much more advantage after the funding System, & the ways & means are settled. Having perfected that business, & being strongly impressed with a Sense of the necessity of such a provision for the proper Debt of the union, gentn. must feel interested in giving it a free & successful operation. They will then be much more likely to perceive the obstructions & interferences, which must arise from the provisions, which the States must make for their respective Debts, than they are now, while the whole Subject lies open, & every thing is viewed in theory only, & in a complicated state. When they come to simplify their Views, & critically attend to the means they shall have provided, they will feel the force of objections That have now no weight. They will naturally wish their own measures to have freedom & success; & upon their own principles, & by the help of their own feelings, may then be drawn into measures they had before opposed. If some member was to suggest to them, that by a mutilation of your plan, they alone must respond for the success of their system, it would have much effect. These reflections having made an impression on my own mind, I have suggested them to Mr Ames & Mr. Strong, for their consideration. The question is a nice & important one; it involves many difficulties, & good men are divided about it. I am sorry to find that Congress have taken up the subject of a navigation act at this time. It is, in my mind, premature in every View of it. That Subject must necessarily produce warmth in the discussion of it. It will strengthen impressions, already too visible, of a local & narrow kind. It will tend to keep up the Idea of seperate interests, & to prevent that union & harmony between the northern & southern members, which should be attentively cultivated; &, by such like effects, will render the house unfit to consider, as they ought, the great national Objects which yet lie before them. We have not yet got the government well settled. Important Arrangements yet remain to be made before it can have that force & dignity, which is necessary to make it stable, or to command Our confidence. Such are all those contained in your report. These are primary Objects, in their nature; & they claim the first, & chief attention of Congress.
The present is an improper time to take up the Subject, because the feelings of people this way are too highly excited. Our carrying business has this year proved much short of expectation. Many of Our Vessels have not found employ; & those which have will, many of them, scarcely be supported by it. Several causes, accidental & temporary, have united to produce a great influx of foreign Ships, which have taken the freights from American Vessels, or have reduced freights so low as to be not worth accepting. The failure of the Crops in the West Indies deprived many British Vessels of their freights; & they were compelled to come here for employ, or lay idle over the Season. The great scarcity of Ships the last year, raised the freights of produce to Europe very high in Virga. &c. Tempted by such freights, & expecting that the same rates would readily be obtained, many Vessels came from Europe to America in pursuit of them. The high prices of grain in Europe the last year, & the great gains made upon the exportations from America, engaged the attention of every one fond of speculation, & gave rise to the most extraordinary & extensive Orders. And, lest, from the want of Vessels to take freights they should miss their object, many ships were sent to America. But, by the amazing rise of grain & flour, many of the orders were not executed, & the Vessels sent to take the Articles to Europe were lying at expence & without employ. They had no alternative, but were compelled to take freights on the best terms they could get. Such an instance I do not recollect, nor will it soon again happen in all probability; but, those who have suffered, from the causes I have mentioned, will not advert to them as the true causes of their disappointment. They are not sensible of the real circumstances of the case; & chuse to consider it, as the natural effect of the liberty to foreign Ships to take away Our exports. It ought to be remembered, that the foreigners who have taken such low freights, acted from necessity & not from choice, or previous design; &, that the loss, most of them will sustain, must operate strongly to prevent so great an influx in future. We can now afford to carry as cheap as almost any Europeans, although We yet pay more for Our Vessels, & are much more expensive in their outfits, than We ought to be. We have not yet got wholly rid of the habits contracted during the War, & do not manage Our Business with that industry & œconomy, which must be adopted to carry with advantage. But with our present habits & expences, the carrying will prove a living Business at the usual rates since the peace; & in an extra case, like this year, Our loss will prove to be less than what foreigners sustain, because, They in general have to make a Voye. from a distant port with very little or no freight, to seek one here. The increased number of Our Vessels now employed in this Business, is a proof, that Those who have heretofore pursued it derived as much benefit from it, as they could expect in any other employment.
But although the carrying Business should be viewed, as being sufficiently productive in general, upon its present footing, & the ship Owners may evidence by their conduct That they so consider it; yet, so strongly are their feelings excited by recent disappointments, They will be very importunate for farther advantages. Our delegates in Congress will be earnestly solicitous to gratify their Constituents; & believing the representations they may receive, will perhaps be impelled to press the Subject with much warmth & to an undue degree.
There has been a very unfortunate combination of circumstances to excite uneasiness at this time. The great & unexpected dissapointments, which have happened in trade—the delays, distrusts & divisions which have appeared in Congress—the scarcity of money & other active property, & the danger of things growing still worse for want of the Arrangements now before Congress—These all tend to promote an irritation, & if permitted to operate for any length of time, may produce very serious effects. The Sentiments & feelings of people here, with respect to Congress & the Affairs of the Union, are very different from what they were a few months ago. Their respect for that body, & their confidence in them is very much lessned; & their lively hopes of enjoying peace safety & happiness exceedingly abated, & will soon give way to alarming apprehensions of a general convulsion. I do assure you there is now a very unfavorable impression as to the affairs of the union & its government; but I hope it may be checked.
We shall, in all apearance, have a much better legislature than the last; & if things went on well with you, massachusetts would soon be in very good temper.
I gave Mr. geo: Cabot a line to you. He is one of our first men in point of influence & intelligence. I knew he would be gratified by an interview with you, & I think you will be pleased with him. I wish you may soon be relieved from your present painful situation of suspence; & I can not yet believe, that you will long be deprived of it.
The Subject of the carrying business has led me such a jaunt, without any previous intention, that I have not time to copy this Letter; but, after wishing you the success and respect, which your labours so truly merit, I must only add, that I have the honour to be Sir with real esteem &c your very hume Servt
Stephen Higginson

